DETAILED ACTION
This communication is in response to the amendment/remarks filed 26 July 2022.
Claims 1 and 11 have been amended.
Claims 1-20 are currently pending.  
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
Regarding 35 USC § 101, Applicant’s remarks have been fully considered but are not persuasive. Applicant argues that claims 1 and 11 have been amended to clarify which computer components perform the recited steps. Remarks at 7. The claims continue to recite an abstract idea and the additional elements/computer components are merely carrying out the abstract idea. The rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The “customizing the coupon library for one of the clinics by defining a list of coupons for the clinic based on one or more of the following: the clinic itself, clinic location, products or services sold at the clinic, time of year, number of clients, types of patients, and number of patients” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing device” (claims 1-20) language, the claim encompasses a user manually utilizing known information (e.g., clinic location, products sold, etc.) to define a list of coupons for the clinic. The claims fall into the mental processes grouping of abstract ideas.
The “creating rules that indicate requirements for a transaction to qualify for coupon based on a combination of parameters using one or more of the following: number of doses bought, number of doses previously bought, number of doses given for no charge to client, patient’s age, weight, species, breed, and invoice date” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing device” (claims 1-20) language, the claim encompasses a user manually utilizing known information (e.g., doses bought, doses given, etc.) to create rules that indicate requirements for a transaction to qualify for a coupon. The claims fall into the mental processes grouping of abstract ideas.
The “analyzing a transaction viz-a-viz the coupons that the clinic has opted into” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing device” (claims 1-20) language, the claim encompasses a user manually performing an analysis. The claims fall into the mental processes grouping of abstract ideas.
The “generating a redemption based on successful application of the rules for coupons to the transaction” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing device” (claims 1-20) language, the claim encompasses a user manually generating a redemption. The claims fall into the mental processes grouping of abstract ideas.
The “triggering a list of applicable coupon offers for one or more line items” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing device” (claims 1-20) language, the claim encompasses a user manually triggering a list of coupons. The claims fall into the mental processes grouping of abstract ideas.
The “receiving indication on accepted coupon offers” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing device” (claims 1-20) language, the claim encompasses a user manually receiving an indication of accepted offers. The claims fall into the mental processes grouping of abstract ideas.
The “scaling customized sets of the coupons for two or more of the clinics to transactions received from the clinic” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing device” (claims 1-20) language, the claim encompasses a user manually scaling customized sets of the coupons. The claims fall into the mental processes grouping of abstract ideas.
The “conforming the customized sets of the coupons across the distribution network of products” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computing device” (claims 1-20) language, the claim encompasses a user manually conforming the customized sets of the coupons across the distribution network of products. The claims fall into the mental processes grouping of abstract ideas.
The dependent claims further limit the abstract idea and do not take the claims out of the mental processes grouping.
Additionally, the claims as a whole recite the concept of providing a coupon distribution/acceptance/compliance method for a clinic. This concept falls into the certain methods of organizing human activity grouping if abstract ideas including advertising activities.
The mere nominal recitation of generic computing devices (claims 1-20) does not take the claim limitations out of the abstract idea groupings. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. Claims 1-10 recite a computing device with an interface. Claims 2-20 recite the additional elements of a coupon creator computing device, a coupon processor computing device, and a coupon management computing device. The claims include no more than mere instructions to apply the exception using these generic computing devices. The computing devices do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computing devices. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computing devices cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEREDITH A LONG/Primary Examiner, Art Unit 3688